UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6022



DEAN WILLIAMS,

                 Plaintiff - Appellant,

          v.


WARDEN M. PETTIFORD; LIEUTENANT SHAWNCE, Lieutenant SIS at FCI-
Bennettsville;   LIEUTENANT   MILLER,    Lieutenant   at   FCI-
Bennettsville; DOCTOR RINCE, Doctor and Head Psychologist at
FCI-Bennettsville; D. BOWENS, Captain at FCI-Bennettsville;
DOCTOR BARROUS, Medical Director and FCI-Bennettsville,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:07-cv-00946-RBH)



Submitted:   March 25, 2008                 Decided:   April 4, 2008



Before MOTZ, KING and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
Dean Williams, Appellant Pro Se.    Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Dean   Williams   appeals      the   district      court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.              We have reviewed

the record and find no reversible error.                Accordingly, we grant

Williams’ motion to withdraw his requests for injunctive relief and

restraining orders, and affirm for the reasons stated by the

district court.        Williams v. Pettiford, No. 9:07-cv-00946-RBH

(D.S.C. Oct. 23, 2007). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented       in   the

materials     before   the   court   and     argument    would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                     - 3 -